Hodges, J.
The bill of exceptions in this case relates only to interlocutory matter, and there was no final judgment. The writ of error was therefore premature, and this court has no jurisdiction to entertain it. Direction is given, however, that the copy of the bill of excep*461tions, of file in the office of the clerk of the city court of Atlanta, may operate as exceptions pendente lite.
Decided July 19, 1916.
Attachment; from city court of Atlanta — Judge Reid. January 8, 1916.
Smith, Hammond & Smith, for plaintiff.
C. B. Rosser Jr., for defendant.

Writ of error dismissed, with direction.